DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choong et al (WO 2017/188896) in view of Kondo et al (WO 2018/074518) with US 10,781,108 used for English translation.
With regards to claims 1 and 8, Choong teaches a composition that contains a photopolymer resin (0022) (reading on photocurable polymer resin) and a nanosheet (0036).  
Choong does not teach the addition of a metal diboride nanosheet.
Kondo teaches a boron containing nanosheet (column 1 lines 50-60) that contains a metal diboride including chromium diboride, magnesium diboride, titanium diboride, zirconium diboride, aluminum diboride, tantalum diboride, vanadium diboride, or rhenium diboride (column 6, lines 5-11). Kondo teaches the motivation for including this compound to be because it allows for the production of the nanosheet due to its increased functionality (column 1, lines 60-67) and the nanosheet created would have the desired flexibility, catalytic activity, surface area, and functionality as well as conductivity (column 1, lines 14-56).  Kondo and Choong are analogous in the art of nanosheet compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the nanosheet of Kondo as the nanosheet of Choong, thereby obtaining the present invention.
With regards to claim 2, Choong teaches the composition to be used for rapid prototyping (0005).
With regards to claim 3, Choong teaches the polymer to have biocompatibility (0164).
With regards to claim 4, Choong teaches the composition to include dioxide polymer particles (0011).
With regards to claim 5, Choong teaches the addition of a photoinitiator (0007).
With regards to claim 6, Choong and Kondo do not teach the addition of a photoinhibitor.  However, one skilled in the art prior to the effective filing date of the present invention would know to add an inhibitor to the composition in order to prevent polymerization prior to the desired curing steps.
With regards to claim 7, Choong teaches the addition of a UV absorber (abstract).
With regards to claim 9, Choong is silent on the amount of the nanosheet is present in the composition.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention to alter the amount of nanosheets in order to achieve the desired physical properties including stiffness or hardness of the composition.
With regards to claim 10, Choong teaches the composition to have a homogenous dispersion (0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763